DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
 
Response to Amendment
As a result of the Amendment filed on RCE, claims 1-20 are pending. Claims 1, 9 and 15 are amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose an electronic device comprising the combination of:
one or more processors configured to execute the stored instructions to:
set a first time period and a second time period in a display setting, 

in response to detecting the first event for operating the display within the first time period: control to apply a first color filter to a screen to be displayed immediately after the display is operated, the first color filter corresponding to a first color temperature…
 based on the display setting, detect a second event for operating the display within a second time period, wherein the second event associated with the security function, and
 in response to detecting the second event for operating the display within the second time period: control to apply a second color filter to the screen to be displayed immediately after the display is operated, the second color filter corresponding to a second color temperature lower than the first color temperature.

The previously cited reference of Letourner (US 9,406, 277) shows control of spectral range intensities within electronic device, including during different portions of the day (See Figs. 1-4, Detailed Description, Column 4, lines 1-35). Letourner also shows different forms of operation and setting color filters according to color temperatures (Fig. 3, Column 7, lines 20-50).  However, Letourner does not explicitly disclose “based on the display setting, detect a first event for operating the display within the first time period, wherein the first event is associated with a security function” and “based on the display setting, detect a second event for operating the display within a second time period, wherein the second event associated with the security function”. Although Letourner does have teachings related to security, e.g. access rights to content (See Fig. 6, Column 10-, lines 55-67, Column 11, lines 1-40, “ A content distribution module 620 may be stored in the memory 610. The content distribution module 620 may be configured to provide at least a portion of the content 132 to the media device 102. For example, the content distribution module 620 may be configured to determine access rights to the content 132 associated with the media device 102, the user 110, or both, and send the content 132 over the network 122. In some implementations, information such as statistics about access to the content 132 may be incorporated into the usage data 118(2).”), they are not associated with the first event for operating the display within the first time period or the second event for operating the display within a second time period. In other words, Letourner’s teachings of security function is not related to the same portions cited to read upon the elements of the first time period, second time period, first event and second event. 

The other references cited on the PTO-892 are relevant to the field of the Invention but do not, alone or combination, read upon the elements of claim 1. Moreover, it would not have been obvious to one of ordinary skill in the art to have modified Letourner with a secondary reference to arrive at the claimed invention because there is insufficient teaching, suggestion or motivation to do so. Thus, claim 1 is free of and unobvious over the prior art and is allowed. 

Claims 9 and 15 are independent claims for a method executed in an electronic device and a non-transitory computer readable recording medium, respectively, that recite similar functional features as that of claim 1. Thus, claim 9 and 15 are allowed for the same reasons as described above as for claim 1.  The remaining claims are dependent off claim 1, 9 or 15 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626